 BAY AREA TYPOGRAPHICALUNION, LOCAL 21Bay Area Typographical Union,Local 21, AFL-CIOand San Francisco Progress and Stereotypers',Electrotypers'&Platemakers'Local Union No. 29.Case 20-CD-421January 30, 1975DECISION AND DETERMINATION OFDISPUTEBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYThis is a proceeding pursuant to Section 10(k) oftheNational Labor Relations Act, as amended,following charges filed by San Francisco Progress(hereafter called the Charging Party or Employer),alleging that Bay Area Typographical Union, Local21,AFL-CIO (hereafter called Respondent orBATU), violated Section 8(b)(4)(D) of the Act byengagingin certain proscribed activity with an objectof forcing or requiring the assignment of workdescribed below to employees represented by Re-spondent rather than to employees represented byStereotypers',Electrotypers'& Platemakers' LocalUnion No. 29 (hereafter called Intervenor or Stereo-typers).A hearing was held on September 11, 1974,beforeHearing Officer Bernard T. Hopkins. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter, the Charging Party, theRespondent, and theIntervenorfiledbriefs insupport of their positions.The rulings of the Hearing Officer made at thehearing arefree from prejudicial error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard makesthe following findings:I.THE BUSINESSOF THE EMPLOYERThe Employer, a California corporation with itsprincipal' officeand place of business in SanFrancisco, California, is a biweekly newspaper withgross revenues in excessof $200,000 annually. Itpublishes nationally syndicated features and receivesrevenues in excess of $50,000 for advertising nation-ally sold products. Accordingly, we find that theEmployer is engaged in commerce within themeaning oftheAct and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDAll parties stipulated,and we find, that Bay AreaTypographicalUnion,Local 21,AFL-CIO, andStereotypers',Electrotypers'&Platemakers' Local216 NLRB No. 68381Union No. 29,are labor organizations within themeaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of DisputePrior to April 1974, the San Francisco Progress wasprintedbymeans of the traditional hot metalmethod. In April, the printing system was changed toa coldtype printing or composition process coupledwith a Letterflex plate production system. A cameraisutilized as part of the new coldtype system. TheEmployer assigned the operation of the camera toBATU.Prior to the installation of the new equipment andthe assignment of its work, there was a lengthyexchange of correspondence between and among theparties beginning in September 1973. Each Unionclaimed the work under the terms of its collective-bargainingagreementwith the Employer. TheEmployer and the Stereotypers submitted the matterto an arbitrator who on June 26, 1974, rendered adecision in which he found that the Stereotypers hasjurisdiction over the production of full-page nega-tives and BATU has jurisdiction of all remainingcamerawork. However, BATU stated that, as it wasnot part of the arbitration proceedings, it was notbound by the decision and it insisted that all camerawork be performed by its members. On July 22, 1974,the president of BATU demanded assignments ofsuch work to his labor organization, threateningeconomic action should his request be denied.The operation of the camera involves two distinctfunctions.The first is the process by which thepasteup process is converted into a film negativerepresentation of the newspaper page that is ulti-mately printed. The second function is the pro-duction of "mechanicals" such as photographicreproductions,reverses,positives,halftones,andveloxes of advertising, illustrations, or new copy.Ninety percent of thecamerawork involves pro-duction of the mechanicals, whereas only ten percentinvolves production of the full-page negatives. TheStereotypers protests only BATU's claims to theproduction of the full-page negatives.The conversion from the hot type system to thepresent system has resulted in a reduction ofpersonnelrepresentedby BATU, but with anincreasein the number of personnel represented bythe Stereotypers.B.TheWork in DisputeThe dispute concerns the operation of the cameraand processor used in the preparation of full-page 382DECISIONSOF NATIONALLABOR RELATIONS BOARDnegatives employed in the publication of the newspa-per.C.The Contentions of thePartiesThe Stereotypers contends that an affirmativeaward of the disputed work should be made in itsfavor primarily on the basis of its collective-bargain-ing agreement with the Employer and an arbitrationaward, based upon such agreement, which wasfavorable to Stereotypers.BATU contends that an affirmative award shouldbe made in its favor on the basis of its collective-bargaining agreement with the Employer, its mem-bers' superior skills and training involving the workin issue, the factor of job loss impact, and theeconomy and efficiency effected by utilization of itsmembers.The Employer contends that its assignment of thedisputed work to employees who are members ofBATU was properly made and that the Board shouldaward the work in dispute to members of BATU inconformity with its assignment on the basis of thefactorsofemployer preference, efficiency andeconomy of operations, area and industry practice,job loss impact, and the relative skills of thecompeting groups of employees as to the disputedwork. Concerning the factor of collective-bargainingagreements, the Employer contends that, since itsagreement with each union supports a claim to thedisputed work, this factor is entitled to no weight inresolving' the dispute.As to the arbitration awardwhich was favorable to Stereotypers, the Employernotes that BATU was not a party to'such proceed-ings so that the award does not resolve the disputenor release the NLRB of its responsibility to resolvethe dispute.ISection 8(a) of a collective-bargaining agreement dated September 8,1973, between Printing Industries of Northern Californiaand BATUprovides in pertinent part that:Thisjurisdiction includes but is not limited to all work(includingcamera and darkroom operations) necessary in thecopyfor offset andletterpress plates up to the camera used in the platemaking process.By a memorandum of agreement dated September3, 1974,between theEmployerand BATU,the above-described agreement betweenBATU andPINC is made binding as betweenBATU andtheEmployer. Thememorandum of agreement was made in addition to, and, whereconflicting, a substitute for, the provisions of the master agreement withPINC. Par. VII, p.4, of the supplemental agreement states in pertinent partthat:Section 8(a) of the contract(Jurisdiction)isamended to add thefollowing new fourth paragraph:In addition to the jurisdiction as contained in this section, it isspecifically understood that the jurisdiction includes but is not limitedto all camera work and post-camera work. The Employer, for reasonsof operating efficiency, will assign composing room employees with theresponsibility for operating its camera equipment.D.Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)chargehas arisen.However, before the Boardproceeds with a determination of dispute, it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated. As heretoforenoted, after being advised of the arbitrator's awardof June 26, 1974, BATU's president demanded thatthe Employer assign the work of producing full-pagenegatives to employees who are members of BATUand threatened economic action should his requestbe denied. On the basis of the above-described threatwe find there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for determi-nation under Section 10(k) of the Act.E.Merits of the Dispute1.The collective-bargaining agreementsBATU relies on section VII of its agreement withthe Employer and section 8(a) of its master agree-ment with the Printing Industries of NorthernCalifornia (hereafter PINC).1 The Stereotypers Local29 relies on section 28 of its contract with theEmployer.2 After the Employer assigned the camerawork to the employees represented by BATU, theStereotypers filed a grievance under its collective-bargaining agreement with the Employer, claimingthatallof the camera work should have beenassigned to stereotypers. The arbitrator ruled that theEmployer should have assigned the use of the camerato make full-page negatives to the stereotypers.In considering the collective-bargaining agree-ments herein we conclude that both contractsarguably cover the disputed work so that this factor7 Sec. 28 of the collective-bargaining agreement dated March28, 1972,betweenHenryF. Budde Publications,Inc. (then the publisher of theEmployer), and the Stereotypes states in pertinent part that:(e) It is mutually agreed all processes of offset platemaking, photo-polymer processes such as Letterflex and/or similar processes shall bethe jurisdiction of Stereotypers',Electrotypes',and Platemakers'Union No.29.The processes referred to above shall include alloperations related to the manufacture of printing plates for theEmployer's use;all designated and associatedworknecessary includ-ing, but not limited to the cameras,stripping,opaquing, presensitizedplatemaking as known to offset and other processes. The jurisdiction oftheUnion shall include,but not be limited to, thepreparatory worknecessary for the pressreadyplate such as half tones, screens,veloxes,and color separation processes.It is further agreed the jurisdiction of theUnionshall include theoperation and normal maintenance of the equipment and associateddevices used to manufacture such plates.The Employer recognizes the jurisdiction of theUnion over suchequipment and processes and shall make no other agreement coveringsuch work. BAY AREA TYPOGRAPHICAL UNION, LOCAL 21383isentitledtono weight in resolving the presentdispute.3As BATU did not participate in theaforementioned arbitration proceeding, we concludethat the arbitrator's award is not binding uponBATU and does not resolve the disputed camerawork. Nor is such award binding upon the NLRB .42.Skills and trainingEight employees who are represented by BATUhave completed necessary schooling and on-the-jobtrainingtobe able to use the camera and otherequipment required to make a full-page negative. Allstereotypers who desire to perform such work wouldhave to receive such schooling and obtain at least 1month of on-the-job training to be able to performsuch work.Basedon these facts, we conclude thatthe factor of skills and experience supports theassignmentof the disputed work to employees whoare represented by BATU.3.The Employer'sassignmentand efficiencyand economy of operationsThe Employerassignedthedisputedwork toemployees represented by BATU to obtain economyand efficiencyin itsoperations.Had the Employerassignedsuch work to stereotyper employees, anadditional employee would have had to be hired forat least two shifts a week to perform a task whichrequiresless than 2 hours' work per week, but forwhich stereotypers, by the terms of their collective-bargaining agreement,would be paid for 2 full days'work.Moreover, had the Employer assigned thedisputed work to stereotyper employees, two differ-ent unionswould have jurisdiction over one camera,and would both perform work within the composingroom under different supervision. Based on theforegoing factswe conclude that the factors of theEmployer'spreference,efficiency, and economy ofoperations favor an assignmentof the disputed workto employeesrepresentedby BATU.4.Area and industry practiceBATU employees perform the disputed work in theSan FranciscoBay area at the Palo Alto Times, theSan MateoTimes, the Hayward Review, and theRedwood City Tribune and at commercial printingoperations in the area. Moreover, as the Board notedinBakersfield, supra,"[T]here are over 50 newspa-pers throughout the country in which the Typogra-phers membersperform camera work. . . . Only onenewspaper was identifiedas one in which Stereotyp-ersmembersdid worksimilar tothat in dispute."Based upon these considerations,we conclude thatthe factor of area and industry practice favors anaward of the disputed work to employees who arerepresentedby BATU.5.Job lossAs a result of the Employer's conversion from hottype to coldtype printing, the number of BATUemployees has been reduced from 24 employeesworking 32 hours per week, to 16 employees, working30 hours per week. Conversely, the number ofstereotyper employees has increased to two addition-alshiftsperweek. Thus, we conclude that theEmployer's assignment of the disputed camera worktoemployeeswho are members of BATU issupported by the fact that job loss, caused by theEmployer's conversion from hot type to coldtypeprinting, is greatest among BATU employees.ConclusionUpon the entire record in this proceeding and afterfull consideration of all relevant factors, especiallythe factors of BATU employees' training and skills inperforming the disputed work, the superior efficiencyand economy with which BATU employees canperform the disputed work, the Employer's prefer-encethat BATU employees perform such work, areaand industry practice which indicate that typogra-pher employees usually perform the work in dispute,and the jobloss amongBATU employees which ispartially offset by the Employer's assignment of thedisputed work to such employees, we conclude thatthe Employer's employees represented by Bay AreaTypographicalUnion, Local 21, AFL-CIO, areentitled to the work in dispute, and we shalldeterminethe dispute in their favor.We do not,however, award the work to BATU, Local 21, or itsmembers.DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the Act, and upon thebasis of the foregoing findings and the entire recordin this proceeding, the Board hereby makes thefollowing Determination of Dispute:Employees of San Francisco Progress who arecurrently represented by Bay Area TypographicalUnion, Local 21, AFL-CIO, are entitled to performthe operation of the camera and processor used inthe preparation of full-page negatives employed inthe publication of the newspaper at San Francisco,California.5BakersfieldTypographicalUnion*439,InternationalTypographical*Albany Printing Pressmen and Assistants'Union No.23,AFL-CIOUnion,AFL-CIO (Bakersfield Californian, Inc.),213 NLRB No. 16 (1974).(Williams Press,Inc.),166 NLRB 693 (1967).